LAWRENCE, Judge.
Sidney Harris Dees, III (Dees) was adjudged guilty and sentenced, after his conviction by a jury of robbery with a deadly weapon. The Public Defender filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Dees waived his right to file a pro se brief. We have reviewed the record and agree with the Public Defender that no good faith argument can be made that error occurred in the trial court.
We accordingly affirm Dees’ judgment and sentence. We note however a scrivener’s error in the judgment and sentence in that the statutory citation is shown as section 893.13, Florida Statutes, when the correct citation is section 812.13. We therefore remand solely for the purpose of correcting the scrivener’s error.
AFFIRMED.
WEBSTER and MICKLE, JJ., concur.